Citation Nr: 0710904	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  06-17 499	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter




ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from August 1947 to July 1970.  
He died in August 2004.  The appellant is claiming benefits 
as the veteran's surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating determination by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

Pursuant to 38 U.S.C.A § 7107, the Board granted a motion to 
advance the appellant's case on the Board's docket. 


ORDER TO VACATE

On January 4, 2007, the Board entered a decision in this 
appeal, which denied the benefit sought.  A review of the 
claims file shows that the appellant had requested a hearing 
before the issuance of that Board decision.  Unfortunately, 
the Board rendered the decision prior to affording the 
appellant the opportunity to present testimony at a Board 
hearing.  

The Board may vacate an appellate decision at any time either 
on the request of the appellant or her representative, or on 
the Board's own motion, when there has been a denial of due 
process.  See 38 C.F.R. § 20.904(a) (2006). 


In order to ensure that the appellant has been accorded full 
due process of law, the Board will hereby vacate its January 
4, 2007, decision.  A new decision will be made as to the 
merits of the appellant's claim, in a separate appellate 
decision to be issued in the future, after appropriate 
development of testimony and/or documentary evidence.



________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



[Appellate Rights - VA Form 4597 - Attached]

